Exhibit 10.3
 
Intangible Assets Transfer Agreement


Party A (Transferor): Kuan Fensheng ( hereinafter referred to as “Party A”)
 
Address: No. 28 Sanpu Street, Jiangcheng District, Yangjiang, Guang Dong
 
ID No.:
 
Tel:
 
Party B (Transferee): Moxian (Hongkong) Limited (hereinafter referred to as
“Party B,” together with Party A, the “Parties”)
 
Address: 304 Room, Third Floor, New East Ocean Centre, Science Museum Rd No. 9,
Kowloon, Tsim Sha Tsui, Hongkong
 
Legal Representative: Cheung Chor Kiu, Lawrence
 
Tel:
 
Whereas:
 
Party A owns the Domain Names related to Moxian online platform products:
www.moxian.com, www.m41s.com, www.spellthread.com (the “Domain Names”). On the
basis of equality and good faith, the Parties hereto agree the followings
regarding the transfer of the Domain Names:
 
1.        Party A transfers the Domain Names in all jurisdictions to Party B for
no costs. After the date of entering into the Agreement, Party B owns the Domain
Names and becomes the new registrant of the Domain Names. If the transfer of the
Domain Names requires registration, Party A is obligated to assist Party B to
complete the requested registration procedure, and is responsible for all the
expense and fees. Party A should deliver all documents related to the Domain
Names within 3 days after Agreement is signed. Party A is not allowed to have
any copy of any documents transferred. From the date of transfer, Party A has no
rights whatsoever on the Domain Names from the date this Agreement is signed.
 
2.        Party A represents and warrants that the Domain Names are
authenticated, legitimate and valid. Party A further guarantees that it has
never licensed, assigned, or transferred the Domain Names to any person or
entity. If any of the above representations and warranties fails, Party A shall
compensate Party B for all of the loss and damages incurred. Party B is entitled
to terminate this Agreement simultaneously with the failure of such
representations or warranties.
 
3.        This Agreement is binding on both Parties. Each party should enforce
the terms under this Agreements under full faith. The party who violates any
terms of the Agreement shall compensate the non-violating party for any costs
and damages.
 
4.        The Parties can negotiate the terms regarding any matters that are not
included in this Agreement.
 
5.        The Agreement is in quadruplicate (each copy has the same legal
effects).  Each party holds two copies.
 
 
1

--------------------------------------------------------------------------------

 
 
6.        This Agreement comes into effect after the signing date.
 
7.        The Agreement is in accordance with the laws of the Peoples’ Republic
of China. All disputes shall be resolved in the courts where Party B’s principal
place of business locates.
 
Party A: Kuan Fensheng
Signature:
Date:
 
Party B: Moxian (Hong Kong) Limited
Signature:
Date:
 
Moxian Group---Shenzhen Cloud News Technology Co,. Ltd. Domain Names
1.
www.moxian.com

2.
www.m41s.com

3.
www.spellthread.com

 
 
2

--------------------------------------------------------------------------------